DETAILED ACTION
This office action is in response to the communication received on 11/08/2021 concerning application no. 15/765,699 filed on 04/03/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed 11/08/2021, with respect to the drawing and claim objections have been fully considered and are persuasive.  The drawing and claim objections have been withdrawn. 
Applicant's arguments filed 11/08/2021 regarding the 35 USC 103 rejection have been fully considered but they are not persuasive. Applicant argues that the cited references fail to disclose or suggest use of a biophysical model or the use of iterated biophysical parameters.  
It is unclear what the claimed biophysical model is, given that the specification discloses the biophysical model as an equation, Pn = [ϕn, Svn, Cvn
Zhandov establishes numerous equation based models (see Abstract; [0058]).  Zhandov also establishes that several iterations are required (see [0059]), at least suggesting producing modeled image data for that modality based on a set of iterated biophysical parameters. The appended action will be updated accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11 and 21 require “using at least one biophysical model”.  The specification discloses the biophysical model as an equation, Pn = [ϕn, Svn, Cvn], in paragraph [0074] of the pre-grant publication of the instant application.  While the specification 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 11 and 21 require “using at least one biophysical model”.  The specification discloses the biophysical model as an equation, Pn = [ϕn, Svn, Cvn], in paragraph [0074] of the pre-grant publication of the instant application.  While the specification identifies these variables as “biophysical parameters,” the specification is silent as to what the variables identified in that equation are defined as or contain.  It is unclear to what biophysical 
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-12, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo et al. (“Fusing Digital-Breast-Tomosynthesis and Nearfield-Radar-Imaging Information for a Breast Cancer Detection Algorithm”) (herein Lorenzo) in view of Caprioli et al. (US 2015/0131888, herein Caprioli) (Lorenzo and Caprioli cited in the action dated 08/19/2020) and Zhandov (US 2013/0179130). 
Regarding claims 1 and 11, Lorenzo discloses at least two imaging systems, each of which implements an imaging modality different from others of the at least two imaging 
a processor (inherent based at least on “algorithm”, “registration”, “segmentation”, and “code” described throughout I. Introduction and II. Concept of Operation); and 
a memory with computer code instructions stored thereon, the memory operatively coupled to the processor such that the computer code instructions, when executed by the processor, cause the system to implement (inherent that there would be a memory to store the “algorithm” and “code” used which is described in at least I. Introduction and II. Concept of Operation): 
producing modeled image data for that modality based on a set of biophysical parameters, tissue heterogeneity distribution (“use the DBT image for generating a detailed 3D background geometry model that the NRI imaging algorithm will use”, wherein “background model is essential for distinguishing cancer because of its low dielectric contrast relative to dispersed fibrous tissue” I. Introduction, pg. 2038), that is common to the at least two imaging modalities (Abstract; pg. 2038, left column, B. DBT image segmentation & C. NRI scattering characterization); 
revising the common set of biophysical parameters (It is described in the second paragraph of III. Numerical Example that the cancerous tissue is not detectable in the phase-based image generated from the synthetically-generated cancerous electric field, and therefore the synthetically-generated, non-cancerous background field is subtracted from the pixel values 
a classifier configured to classify tissues corresponding to the image data as healthy or cancerous (“frequency-dependent tissue dielectric constants used for cancerous and non-cancerous tissues”, first paragraph of III. Numerical Example).
Lorenzo does not disclose producing modeled image data for each modality; reconstructing a set of joint biophysical properties based on the modeled image data; and revising the common set of biophysical parameters based on the set of joint biophysical properties; a comparator configured to compare the sampled image data from each of the imaging systems to the corresponding modeled image data to determine a difference between the sampled image data and the modeled image data and to determine when the difference is less than a threshold difference, thereby indicating that the sampled image data and the modeled image data has converged; and a classifier based on the set of joint biophysical properties corresponding to the modeled image data upon convergence. 
However, Caprioli, also in the field of multi-modality image analysis, does teach for each imaging modality (first molecular imaging modality and second molecular imaging modality [0015]-[0018]), produce modeled image data for that modality based on a set of biophysical parameters (“the mapping component 16 can use knowledge associated with a given modality to weigh the links between locations according to modality-specific models”, wherein the links are based on extracted parameters [0018]) that is common to the at least two imaging modalities (based on location information, i.e. “the system defines a data set of instances for 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a modeling unit for each modality and constructing a set of joint biophysical properties in order to “predict observations for a modality for which making physical measurements is unpractical (e.g., due to acquisition time), uneconomical (e.g., due to acquisition cost), unethical (e.g., a destructive measuring method in human subjects), or unfeasible (e.g., due to low SNR)” [0024].
Modified Lorenzo does not disclose a joint non-linear inversion module or that the image data is produced using at least one biophysical model based on a set of iterated biophysical parameters. 
However, Zhandov, also in the field of cross-data analysis in medicine, does teach a joint non-linear inversion process (described in at least paragraphs [0014, 0015, 0034, 0041 – 0042]) and that the image data is produced using at least one biophysical model (Abstract; [0058]) based on a set of iterated biophysical parameters [0059]. Zhandov is concerned relies on upon inversion of Grammian spaces of model parameters, their minimization enforces the correlation between different model parameters and/or their transforms.  The equation in [0058] is a summation, also suggesting an iterative approach.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a joint non-linear inversion process since this would allow for a generalized method of joint inversion which would not require a priori knowledge about specific analytical or empirical or statistical relationships between the different model parameters and/or their attributes.
Regarding claim 2, Lorenzo further discloses the at least two imaging systems includes a Digital Breast Tomosynthesis (DBT) system and a Microwave Nearfield Radar Imaging (NRI) system (second paragraph of I. Introduction).
Regarding claims 3 and 20, Lorenzo further discloses the at least two imaging systems includes two or more of (i) a Digital Breast Tomosynthesis (DBT) system, (ii) a Microwave Nearfield Radar Imaging (NRI) system, (iii) a UltraSound Imaging (USI) system, and a (iv) Thermoacoustic Imaging (TAI) system (Digital Breast Tomosynthesis (DBT) system and a Microwave Nearfield Radar Imaging (NRI) system are recited in the second paragraph of I. Introduction).
Regarding claim 4, Lorenzo further discloses the modeled image data includes biological tissue parameters (“background model is essential for distinguishing cancer because of its low dielectric contrast relative to dispersed fibrous tissue”, second paragraph of I. Introduction, wherein dielectric contrast is based on dielectric constant, first paragraph of III. Numerical Example, and dielectric constant is interpreted as a biological tissue parameter). 
Regarding claim 7, Lorenzo further discloses the classifier further classifies tissues corresponding to the image data (“frequency-dependent tissue dielectric constants used for cancerous and non-cancerous tissues” III. Numerical Example, which is exhibited in the 
Regarding claim 10, Lorenzo further discloses the at least two imaging systems reside on a mechatronic system that is integrated with a Digital Breast Tomosynthesis (DBT) system, such that all captured image data is co-registered. Lorenzo specifically discloses that NRI measurements are collected simultaneous to the DBT projections being acquired wherein the “microwave antennas located on the surface of the breast to enable exact registration of the two imaging modalities”, II. Concept of the Operation, A. Single-experiment data collection.
Regarding claim 12, Lorenzo further discloses sequentially activating each of the imaging systems while a test subject remains in a clinical configuration suitable for a test being performed (II. Concept of the Operation, A. Single-experiment data collection, wherein the position of the subject’s breast under clinical compression is a clinical configuration suitable for a test being performed, as this compression allows for collection of DBT and NRI measurements  with exact registration of the two imaging modalities).
Regarding claim 21, Lorenzo discloses at least two imaging systems, each of which implements an imaging modality different from others of the at least two imaging systems (Digital-Breast-Tomosynthesis (DBT) and microwave Nearfield Radar Imaging (NRI) described in I. Introduction), and each of which provides sampled image data based on the associated imaging modality (“DBT projections” and “NRI measurements” described in I. Introduction and II. Concept of Operation, A. Single-experiment data collection); 

a memory with computer code instructions stored thereon, the memory operatively coupled to the processor such that the computer code instructions, when executed by the processor, cause the system to implement (inherent that there would be a memory to store the “algorithm” and “code” used which is described in at least I. Introduction and II. Concept of Operation): 
producing modeled image data for that modality based on a set of biophysical parameters, tissue heterogeneity distribution (“use the DBT image for generating a detailed 3D background geometry model that the NRI imaging algorithm will use”, wherein “background model is essential for distinguishing cancer because of its low dielectric contrast relative to dispersed fibrous tissue” I. Introduction, pg. 2038), that is common to the at least two imaging modalities (Abstract; pg. 2038, left column, B. DBT image segmentation & C. NRI scattering characterization); 
revising the common set of biophysical parameters based (It is described in the second paragraph of III. Numerical Example that the cancerous tissue is not detectable in the phase-based image generated from the synthetically-generated cancerous electric field, and therefore the synthetically-generated, non-cancerous background field is subtracted from the pixel values of the phase-based image to detect cancerous tissue. This subtraction is seen as a scaling unit as it revises the electrical field values of the tissue based on the non-cancerous background field); 

Lorenzo does not disclose producing modeled image data for each modality; reconstructing a set of joint biophysical properties based on the modeled image data; and revising the common set of biophysical parameters based on the set of joint biophysical properties; a comparator configured to compare the sampled image data from each of the imaging systems to the corresponding modeled image data to determine a difference between the sampled image data and the modeled image data and to determine when the difference is less than a threshold difference, thereby indicating that the sampled image data and the modeled image data has converged; and a classifier based on the set of joint biophysical properties. 
However, Caprioli, also in the field of multi-modality image analysis, does teach for each imaging modality (first molecular imaging modality and second molecular imaging modality [0015]-[0018]), produce modeled image data for that modality based on a set of biophysical parameters (“the mapping component 16 can use knowledge associated with a given modality to weigh the links between locations according to modality-specific models”, wherein the links are based on extracted parameters [0018]) that is common to the at least two imaging modalities (based on location information, i.e. “the system defines a data set of instances for which measurements in both modalities are available” [0018]); reconstructing a set of joint biophysical properties based on the modeled image data (“the mapping component 16 can use knowledge associated with a given modality to weigh the links between locations according to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a modeling unit for each modality and constructing a set of joint biophysical properties in order to “predict observations for a modality for which making physical measurements is unpractical (e.g., due to acquisition time), uneconomical (e.g., due to acquisition cost), unethical (e.g., a destructive measuring method in human subjects), or unfeasible (e.g., due to low SNR)” [0024].
Modified Lorenzo does not disclose a joint non-linear inversion module or that the image data is produced using at least one biophysical model based on a set of iterated biophysical parameters. 
However, Zhandov, also in the field of cross-data analysis in medicine, does teach a joint non-linear inversion process (described in at least paragraphs [0014, 0015, 0034, 0041 – 0042]) and that the image data is produced using at least one biophysical model (Abstract; [0058]) based on a set of iterated biophysical parameters [0059]. Zhandov is concerned relies on upon inversion of Grammian spaces of model parameters, their minimization enforces the correlation between different model parameters and/or their transforms. The equation in [0058] is a summation, also suggesting an iterative approach.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a joint non-linear inversion process since this would allow for a generalized method of joint inversion which would not require a priori .

Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo in view of Caprioli and Zhandov, as applied to claims 1 and 11 respectively, as evidenced by Raja et al. (“2.9: Electrical Permittivity Characterization of Aqueous Solutions”) (cited in the action dated 08/19/2020).
Regarding claims 5 and 18, Lorenzo further discloses the biological tissue parameters include one or more of (i) electrical permittivity, (ii) permeability (iii) conductivity,(iv) elastic bulk modulus, (v) density, (vi) attenuation, (vii) thermodynamic heat capacity (viii) volumetric expansion coefficient, and (ix) radiological X-ray absorption. More specifically, Lorenzo discloses the biological tissue parameter is dielectric constant, first paragraph of III. Numerical Example, wherein dielectric constant is the relative permittivity, as evidenced by Raja, third paragraph of Introduction.
Regarding claims 6 and 19, Lorenzo further discloses the modeled image data is produced by at least one of a biophysical model, a constitutive model, a forward model, and a field simulating model. More specifically, the specification of the present application discloses “constitutive parameters may include the following: For NRI - permittivity, permeability and conductivity” [0016]. Therefore, the background model disclosed by Lorenzo that distinguished cancer by its low dielectric constant, second paragraph of I. Introduction, would therefore be considered a constitutive model, because as evidenced by Raja, dielectric constant is the relative permittivity, third paragraph of Introduction.

Claims 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo in view of Caprioli and Zhandov, as applied to claims 1 and 11 respectively, in further view of DiMaio et al. (US 2017/0367580) (cited in the action dated 08/19/2020).
Regarding claims 8 and 14, modified Lorenzo does not disclose that the classifier utilizes a machine learning procedure to classify the tissues corresponding to the image data. 
However, DiMaio, also in the field of image classification, does teach that the classifier utilizes a machine learning procedure to classify the tissues corresponding to the image data (“We built a machine learning algorithm to sort pixels into six different physiologic classes based on the reference data” [0423], wherein the classes are provided in [0424]-[0430]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate machine learning for classifying tissues in order to provide automated decision making, therefore streamlining the process.
Regarding claims 9 and 15, modified Lorenzo does not disclose that the classifier utilizes a Quadratic Discriminant Analysis procedure to classify the tissues corresponding to the image data. 
However, DiMaio, also in the field of image classification, does teach that the classifier utilizes a Quadratic Discriminant Analysis procedure to classify the tissues corresponding to the image data (“We used quadratic discriminant analysis (QDA) as our classifier algorithm” where pixels from each MSI image were sorted into their appropriate physiological classes [0423] and the classes are provided in [0424]-[0430]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Quadratic Discriminant Analysis for classifying tissues in order to be able to easily discriminate between different physiological classes of tissue.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo in view of Caprioli and Zhandov, as applied to claim 11, in further view of Majewski et al. (US 2014/0276032) (cited in the action dated 08/19/2020).
Regarding claim 13, Lorenzo discloses activating two or more imaging systems to accomplish co- registration of the two or more imaging systems. Lorenzo specifically discloses that NRI measurements are collected simultaneous to the DBT projections being acquired wherein the “microwave antennas located on the surface of the breast to enable exact registration of the two imaging modalities”, II. Concept of the Operation, A. Single-experiment data collection.
Modified Lorenzo does not disclose mechanically rotating sensors of the two or more imaging systems to accomplish co- registration of the two or more imaging systems. 
However, Majewski, also in the field of multiple image registration, does teach mechanically rotating sensors of the two or more imaging systems (“gamma probe sensor (12) and US sensor (14)” [0098]) to accomplish co- registration of the two or more imaging systems (wherein “the probe (10) will be rotated inside the external shield (containment tube) (32) by 180 degrees between the two separate imaging sessions. With proper control of the procedure with proper mechanics and with on-board positioning sensors, and the steady maintained 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate mechanically rotating sensors to accomplish co-registration in order to increase the field of view of the sensor, and therefore create images with a greater view which would aid in diagnosis and monitoring.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo in view of Caprioli and Zhandov, as applied to claim 11, in further view of Ntziachristos et al. (US 2004/015062) (cited in the action dated 08/19/2020).
Regarding claim 16, Lorenzo discloses at least two imaging modalities, as cited with respect to claim 11. 
Modified Lorenzo does not disclose a forward model that simulates fields corresponding to the imaging modality. 
However, Ntziachristos, also in the field of tissue imaging, does teach a forward model that simulates fields corresponding to the imaging modality (“Imaging at both wavelengths is necessary so that accurate forward models are created for the excitation field from the source to the fluorophore and for the emission field from the fluorophore to the detector” [0078], wherein the two wavelengths are obtained from two different lasers [0078]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate forward models in order to quick produce data that can be used for comparison with the real sample data.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo in view of Caprioli and Zhandov, as applied to claim 11, in further view of Suzuki (US 2015/0196265) (cited in the action dated 08/19/2020).
Regarding claim 17, modified Lorenzo does not disclose repeatedly revising the common set of biophysical parameters until the difference between the sampled image data and the modeled image data is less than a threshold difference. 
However, Suzuki, also in the field of diagnostic image analysis, does teach repeatedly revising the common set of biophysical parameters (“process parameters” [0103]) until the difference between the sampled image data (“output mammogram” [0103]) and the modeled image data (“desired mammogram” [0103]) is less than a threshold difference (“Each input mammogram is paired with a respective desired mammogram. Using the processes described above, PTNR computer 1200 is trained to produce an output mammogram from an input mammogram, then compare the output mammogram with the respective desired mammogram, then adjust process parameters to reduce the difference between the output mammogram and the desired mammogram, and repeat these steps until the difference is less than a threshold” [0103]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate repeatedly revising the common set of biophysical .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793